


AMENDMENT TO THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDMENT TO THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made and entered into as of February 28, 2014, by and between
REPUBLIC AIRWAYS HOLDINGS INC., a Delaware corporation (the “Company”), and
BRYAN K. BEDFORD (the “Executive”).
R E C I T A L S
WHEREAS, the Company and the Executive have entered into that certain Third
Amended and Restated Employment Agreement dated as of November 2, 2010 (as
amended on September 24, 2013, November 6, 2013, and January 24, 2014, the
“Employment Agreement”); and
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth in this Amendment.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
1.    Section 2(a) of the Employment Agreement is amended and restated to read
in full: “(a)    The term of employment pursuant to this Agreement (the “Term”)
shall continue until June 30, 2014; provided that the Company may terminate this
Agreement for any reason or no reason by providing the Executive with 30 days
prior written notice of such termination.”
2.    Except as modified hereby, the Employment Agreement remains in full force
and effect. This Amendment shall be effective upon signature by both the Company
and the Executive. This Amendment may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.


[Remainder of page left intentionally blank]


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
REPUBLIC AIRWAYS HOLDINGS INC.


By: /s/Mark L. Plaumann
Name: Mark L. Plaumann
Title: Chairman of the Compensation Committee of the Board of Directors




BRYAN K. BEDFORD


/s/Bryan K. Bedford    



I/3515256.2